Case 2:19-cv-04664-JMA-AYS Document 25 Filed 11/17/20 Page 1 of 15 PageID #: 221




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X   For Online Publication Only
 ALBERTO PAUL,
                                     Plaintiff,
                                                                           ORDER
                  -against-                                                19-CV-4664 (JMA) (AYS)

 ENHANCED RECOVERY
 COMPANY, LLC,                                                                            FILED
                                                                                          CLERK
                                     Defendant.
                                                                                11/17/2020 4:32 pm
 ----------------------------------------------------------------------X
 APPEARANCES                                                                      U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT OF NEW YORK
 Jonathan M. Cader                                                                LONG ISLAND OFFICE
 David M. Barshay
 Barshay Sanders, PLLC
 100 Garden City Plaza
 Garden City, NY 11530
        Attorneys for Plaintiff Alberto Paul

 Scott S. Gallagher
 50 North Laura Street
 Suite 2600
 Jacksonville, Florida 32202

 Edward Heppt
 1301 Avenue of the Americas
 21st Floor
 New York, NY 10019
         Attorneys for Defendant Enhanced Recovery Company, LLC

 AZRACK, United States District Judge:

                                           I.       BACKGROUND

         Plaintiff Alberto Paul (“Plaintiff”) brings this action against Enhanced Recovery Company,

 LLC (“Defendant”), a debt collector, for alleged violations of the Fair Debt Collection Practices

 Act, 15 U.S.C. § 1692 (“FDCPA”). (Amended Complaint, (“Am. Compl.”), ECF No. 16 at 3.) The

 claims arise from two debt collection letters—dated August 13, 2018 (the “August Letter”) and
 Case 2:19-cv-04664-JMA-AYS Document 25 Filed 11/17/20 Page 2 of 15 PageID #: 222




  September 24, 2018 (the “September Letter”) (collectively, the “Letters”)—Defendant sent to

  Plaintiff to collect an outstanding debt of $1,964.88 he owed to Sprint. (Id.)

            In both Letters, Defendant offered to settle Plaintiff’s account for less than the full balance

  of his payoff amount. The August Letter conveyed a settlement offer of $1,375.42, while the

  September Letter offered him $1,277.17. (ECF No. 16-1 at 1; ECF No. 16-2 at 1.) Other than the

  different amounts of the settlement offers and when each was dated, the Letters are

  indistinguishable. In particular, both Letters contain these features:

            •    The front of each Letter includes the following validation language (ECF No. 16-1 at 1;
                 16-2 at 1.):

Payment of the offered settlement amount will stop collection activity on tMs matter. We wi ll inform Sprint once lhe
payment(s) is/ are posted. Payment of the settlement amount will not restore your service with Sprint If you w ish to establish
service with Sprint at a future date, l he remaining bala noe may need to be pa id in futl prior to the consideration of any future
services being granted accord ing to the Spriint Credit Poliicy.

Unless you dispute the val idity of the debt, or any portion thereof, within thirty {30) days affer your receipt of this notice, t he
debt w ill be assumed to be vallid lby us.

If .you notify our office below in writing with in (30) days of your rece ipt of this notice that the debt , or any portion thereof is
dfsputed, we willl obtain verlflcation of the debt or a copy of any judgment that may be of record against you . We wi ll ma ll the
verification or copy of the judgirnent to you .

Upon your written request to this office with in thirty (30) days of you r reoeipt of this notioe, we will provide you wit h the name
and address of the original creditor, if different from t he current crndilor listed in the above section of this notice.


            •    Under the signature line, the Letters contain various methods of contact, including a
                 mailing address to “[s]end correspondence to:” (“Address 1”). (Id.):


                   For se l•seMCe options, please vis our webs·te at

                   Tel phone (800) 656-9049 Toll Free All calls are recorded and may b monitored for 1ra1n,ng purpos

                   Send corresponaence to. ERC, P 0 . Box 57610. Jacl<sonv11 , FL 32241

                   Office Hours (Eastern Time) Moo-Th rs 8 00 am-11 ·00 pm Fri· 8 00 am-10.00 pm, Sat 8.00 am-8.00 pm




                                                                   2
Case 2:19-cv-04664-JMA-AYS Document 25 Filed 11/17/20 Page 3 of 15 PageID #: 223




          •   The bottom of each Letter also includes a detachable payment slip. The payment slip
              features a return address for Defendant, above which language explains: “Please do not
              send correspondence to this address.” (“Address 2.”) The payment slip is accompanied
              by a courtesy return envelope with a clear window through which the mailing address
              (“Address 3”) is visible. (ECF No. 20-1 at 2.) The only difference between the payment
              slips in the August Letter and the September Letter is the dates. (Id.):


                       This is an attempt to collect a debt. Any information obtained will be used for that purpose.
                        Nothing in this letter overrides, withdraws, or overshadows your right to dispute the debt.
                               NOTICE - SEE REVERSE SIDE FOR IMPORTANT NOTICES AND CONSUMER RIGHTS
                 Please d o n ot sen d correspondence to th is address .

                 P.O . BOX 1259, Depl 98696
                 Oaks, PA 19456
                Ill 1111111111 111111ml 1111111111111111111111 ffl

                August 13, 2018
                                                                                                                   REFERENCE NUMBER                AMOUNT OF DE'BT                  A MOUNT PAID
                                                                                                                      -           1278                 $1,964.88                S
      .
              1111llll ·l·111 •11 10111 1lh•1 11111•1111h 1•• 111 1111•1• l" l1 •l,l, II                             ERC

              w
                                                                                                  "120703. · 390
                                                                                                                     P .O . Box 23870
                           ALBERTO PAUL
                                                                                                                     Jackso nville, FL 32241 -3870
                           85AMBYAVE
                           PLAINVIEW NY 11803-3634                                                                   1.. 11 ... l,lul,l ,l .. l,.. ll,,ll,l ,, l,l,.,lllmlu,lll .. ,,,ll, I




                           This is an attempt to collect a debt. Any information obtained will be used for that purpose.
                            Nothing in this letter overrides, withdraws, or overshadows your right to dispute the debt.
                                                                                                                                                                                                      m
                                  NOTICE - SEE REVERSE SIDE FOR IMPORTA NT NOTICES A ND CONSUMER RIGHTS
                     Please do not send correspondence to this addre,;s
                     P.O BOX 1259, Depl 98696
                     Oaks, PA 19456
                       I Ill     Ill IIIIIU 1111111 lmllllllll                H

                     September 24, 2018
                                                                                                                    REFERENCE NUMBER                  AMOUNT OF DEBT                    AMOUNT PAID
                                                                                                                           . . . . ,278                   $1 ,964 .88               $



                  1•11111•1••1 •11•1•• 1•11 111•11 11 1111•·• 1•• 1111 111 111 1• 11•11••1 1•1•                           ERC
                                                                                                                          P.O Box 23870
                  ~             ALBERTO PAUL                                                                              Jacksonville , FL 32241 -3870
                  ~             85AMBYAVE
                                PLAINVIEW NY 11803-3634                                                                   l,,ll,,,l,1, ,l,l,l .. 1,,,ll,,ll,l,,1,1,,,111 .. ,1,.,lll,,,,,ll,I




                                                                                                         3
Case 2:19-cv-04664-JMA-AYS Document 25 Filed 11/17/20 Page 4 of 15 PageID #: 224




          •   Finally, the reverse side of each Letter includes several federal, state, and local notices.
              At the bottom of the page is Defendant’s “[c]orporate [i]nformation,” including an
              address, (“Address 4”), as well as a 1-800 number to use “[t]o speak directly to a live
              operator.” (ECF No. 16-1 at 2; 16-2 at 2.):

                                                 Federal Notice:
     This is a debt collector attempting to col lect a debt. Any information obtained will be used for that
     purpose.
     The amount of the claimed debt is the amount stated in the letter on the reverse side of this
     notice.
     The name of the creditor to whom the debt is owed is in the letter on the reverse side of this
     notice.
                                      New York City Residents:
     New York City D_epartment of Consumer Affairs License Number. 1394588, 2048142, 2048143,
     2048140, and 2048141
                                       New York State Residents:
     Debt collectors in accordance with the Fair Debt Col lection Practices Act, 15 U.S.C./1692 et
     seq., are prohibited from engaging in abusive, deceptive, and unfair debt collection efforts,
     including but not limited to:
     althe use or threat of violence
     b the use of obscene or profane language; and
     c repeated phone calls made with the inlent to annoy, abuse, or harass.
     If a creditor or debt collector receives a money judgment against you in cou~ state and federal
     laws may prevent the following types of income from being taken to pay the oebt:
     1.i Supplemental security income, (SSI);
     2 Social security;
     3' Public assistance (welfare);
     4' Spousal support, maintenance (alimony) or child support;
     5' Unemployment benefits:
     6' Disability benefits;
     ~. Workers' compensation benefits;
     8 Public or private pensions:
     9' Veterans' benefits;
     1 ))Federal student loans, federal student grants, and federal work study funds; and
     11 )Ninety percent of your wages or salary earned in the last sixty days
                                   Our Corporate Information is:
     Enhanced Recovery CorT1pany, LLC , Doing Business As, ERC and/or Enhanced Resource
     Centers. 8014 Bayberry Road, Jacksonville, FL 32256
    To speak directly to a live operator, during normal business hours, and bypass menu prompts:
    (800) 685-2541



          Plaintiff initiated the instant litigation on August 13, 2019. (ECF No. 1.) On November 13,

 2019, Plaintiff filed an amended complaint in which he alleges that the Letters violate the FDCPA

 for various reasons. First, he claims that because both Letters provide for a thirty-day validation

 period, the length of the validation period is unclear. (ECF No. 16 at 4-27.) Next, Plaintiff contends

 that because both Letters contain four addresses, it is unclear which address should be used to
                                                      4
Case 2:19-cv-04664-JMA-AYS Document 25 Filed 11/17/20 Page 5 of 15 PageID #: 225




 submit payment and which address should be used to send written disputes. (Id.) In addition,

 Plaintiff alleges that the validation notice contained in the Letters is “overshadowed” by other text.

 (Id.) After appearing for a pre-motion conference before the undersigned, Defendant now moves

 to dismiss the amended complaint pursuant to Fed. R. Civ. P. 12(b)(6). (ECF No. 19.) Plaintiff

 opposes Defendant’s motion. (ECF No. 21.) For the reasons set forth below, Defendant’s motion

 is GRANTED in its entirety.

                                        II.     DISCUSSION

        The Court dismisses the complaint pursuant to Fed. R. Civ. P. 12(b)(6) because Plaintiff has

 failed to allege plausible claims to relief under the FDCPA.

 A. Standard

    1. Rule 12(b)(6)

        To survive a motion to dismiss brought pursuant to Fed. R. Civ. P. 12(b)(6), Plaintiff must

 have alleged sufficient facts “to state a claim to relief that is plausible on its face.” Bell Atlantic

 Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible only “when the plaintiff

 pleads factual content that allows the court to draw the reasonable inference that the defendant is

 liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly,

 550 U.S. at 556). Mere labels and legal conclusions will not suffice, nor will “a formulaic recitation

 of the elements of a cause of action.” Twombly, 550 U.S. at 555. When reviewing a motion to

 dismiss, the Court accepts the factual allegations set forth in the complaint as true and draws all

 reasonable inferences in favor of the plaintiff. See Cleveland v. Caplaw Enters., 448 F.3d 518, 521

 (2d Cir. 2006).

        Ordinarily, on a motion to dismiss, a court is confined to “the allegations contained within

 the four corners of [the] complaint.” Pani v. Empire Blue Cross Blue Shield, 152 F.3d 67, 71 (2d


                                                   5
Case 2:19-cv-04664-JMA-AYS Document 25 Filed 11/17/20 Page 6 of 15 PageID #: 226




 Cir. 1998). However, this standard “has been interpreted broadly to include any document attached

 to the complaint, any statements or documents incorporated in the complaint by reference, any

 document on which the complaint heavily relies, and anything of which judicial notice may be

 taken.” Young AE Kim v. Advanced Call Center Technologies, LLC, No. 19-CV-4672, 2020 WL

 5893964, at *1 (E.D.N.Y. Oct. 5, 2020) (citing Chambers v. Time Warner, Inc., 282 F.3d 147, 152

 (2d Cir. 2002)). In cases brought pursuant to the FDCPA, courts that have broadly interpreted this

 standard have also included debt collection letters that complaints allege violate the FDCPA. Id.

      2. Section 1692e

           The FDCPA prohibits a debt collector from using “any false, deceptive, or misleading

 representation or means in connection with the collection of any debt.” 15 U.S.C. § 1692e. There

 are sixteen subsections that outline a non-exhaustive list of practices that fall within the prohibited

 conduct under § 1692e. A catch-all subsection, § 1692e(10), bans “[t]he use of any false

 representation or deceptive means to collect or attempt to collect any debt.” Since the list in the

 subsections is non-exhaustive, “a debt collection practice can be a ‘false, deceptive, or misleading’

 practice in violation of § 1692e even if it does not fall within any of the subsections of § 1692e.”

 Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993). A debt collection letter is deceptive if it

 is susceptible to more than one reasonable interpretation, at least one of which is inaccurate. See

 id. at 1319; -
              see also -
                - ---  Easterling
                         - - - - - -v.
                                    - -Collecto,
                                        - - - - - -Inc.,
                                                    - - 692 F.3d 229, 233 (2d Cir. 2012).

      3. Section 1692g

           Section 1692g requires debt collectors to provide consumers with specific information

 within five days of initiating contact.1            The required information under the statute includes


 1
     In particular, the required information is:

           (1) the amount of the debt;
           (2) the name of the creditor to whom it is owed;
                                                              6
Case 2:19-cv-04664-JMA-AYS Document 25 Filed 11/17/20 Page 7 of 15 PageID #: 227




 providing a consumer with a statement that “unless the consumer, within thirty days after receipt

 of the notice, disputes the validity of the debt, or any portion thereof, the debt will be assumed to

 be valid by the debt collector.” 15 U.S.C. § 1692g(a)(3).

        The thirty-day period referenced in this statement is commonly referred to as the “validation

 period” and “begins to run upon the debtor’s receipt of the initial notice.” Arend v. Total Recovery

 Servs., Inc., No. 05-CV-3064, 2006 WL 2064977, at *2 (E.D.N.Y. July 24, 2006). The validation

 notice is intended “to protect consumers from ‘debt collectors dunning the wrong person or

 attempting to collect debts which the consumer has already paid’ by ‘inform[ing consumers that

 they have] certain rights, including the rights to make a written request for verification of the debt

 and to dispute the validity of the debt.’” Hochhauser v. Grossman & Karaszewski, PLLC, No. 19-

 CV-2468, 2020 WL 2042390, at *4-5 (E.D.N.Y. Apr. 28, 2020) (quoting Lotito v. Recovery Assocs.

 Inc., No. 13-CV-5833, 2014 WL 4659464, at *3 (E.D.N.Y. Sept. 17, 2014)) (alterations in original).

 It is a violation of § 1692g if a debt collector “sends the debtor a subsequent collection letter within

 the validation period and such letter ‘overshadows or contradicts the consumer’s right to dispute

 the debt.” Arend, 2006 WL 2064977 at *2 (quoting Foti v. NCO Fin. Sys., Inc., 424 F.Supp.2d 643,

 660 (S.D.N.Y. 2006)).




        (3) a statement that unless the consumer, within thirty days after receipt of the notice, disputes the debt’s
             validity, or any portion of it, the debt will be assumed to be valid by the debt collector;
        (4) a statement that if the consumer notifies the debt collector in writing within the thirty-day period that
             the debt, or any portion of it, is disputed, the debt collector will obtain verification of the debt or a copy
             of a judgment against the consumer and a copy of such verification or judgment will be mailed to the
             consumer by the debt collector; and
        (5) a statement that, upon the consumer's written request within the thirty-day period, the debt collector
            will provide the consumer with the name and address of the original creditor, if different from the
            current creditor.

   See 15 U.S.C. § 1692g.
                                                            7
Case 2:19-cv-04664-JMA-AYS Document 25 Filed 11/17/20 Page 8 of 15 PageID #: 228




    4. Least Sophisticated Consumer

        In evaluating whether a communication violates § 1692e or § 1692g, the Court applies an

 objective standard by considering how the “least sophisticated consumer” would understand the

 debt collection letter. Carlin v. Davidson Fink, LLP, 852 F.3d 207, 216 (2d Cir. 2017); Clomon,

 988 F.2d at 1318. Though the “least sophisticated consumer” does not have the astuteness of a

 “Philadelphia lawyer,” they are neither “irrational nor a dolt.” Ellis v. Solomon & Solomon, P.C.,

 591 F.3d 130, 135 (2d Cir. 1996). Additionally, the “least sophisticated consumer” can be expected

 to possess a “willingness to read a collection notice with some care.” Greco v. Trauner, Cohen &

 Thomas, LLP, 412 F.3d 360, 363 (2d Cir. 2005). The purpose of the “least sophisticated consumer”

 standard is to protect “the gullible as well as the shrewd.” Jacobson v. Healthcare Fin. Servs., Inc.,

 516 F.3d 85, 90 (2d Cir. 2008). This objective test protects consumers against deceptive debt

 collection practices while also protecting debt collectors from liability for “bizarre or idiosyncratic”

 interpretations of debt collection letters. Clomon, 988 F.2d at 1320. While “courts are divided on

 whether breach of the least sophisticated consumer standard is a question of law or fact, the trend

 in the Second Circuit is to treat this question as a matter of law that can be resolved on a motion to

 dismiss.” Diaz v. Residential Credit Sols., Inc., 965 F. Supp. 2d 249, 256 (E.D.N.Y. 2013) (quoting

 Rozier v. Fin. Recovery Sys., No. 10-CV-3273, 2011 WL 2295116, at *2 (E.D.N.Y. June 7, 2011)).

 B. Application

        Each of Plaintiff’s claims that Defendant violated the FDCPA fails as a matter of law for the

 reasons explained below.

    1. Validation Period Claims

        Plaintiff first argues that the Letters violate the FDCPA because each one contains a thirty-

 day validation period. According to Plaintiff, the Letters “fail to clarify whether the applicable


                                                    8
Case 2:19-cv-04664-JMA-AYS Document 25 Filed 11/17/20 Page 9 of 15 PageID #: 229




 thirty-day period is the period provided by the August Letter, or, alternatively, the period provided

 by the September Letter.” (ECF No. 16 at 5.) Reading the validation notice in each Letter, the least

 sophisticated consumer would understand that each Letter imposed a separate thirty-day validation

 period and would not be confused by Plaintiff’s idiosyncratic interpretation of the Letters.

 Accordingly, Plaintiff’s claims based on the validation period fail.

        The language used in the validation notice is the same in each Letter. It states:

        Unless you dispute the validity of the debt, or any portion thereof, within thirty (30)
        days after your receipt of this notice, the debt will be assumed to be valid by us. If
        you notify our office below in writing within (30) days of your receipt of this notice
        that the debt, or any portion thereof is disputed, we will obtain verification of the
        debt or a copy of any judgment that may be of record against you. We will mail the
        verification or copy of the judgment against you. Upon your written request to this
        office within thirty (30) days of your receipt of this notice, we will provide you with
        the name and address of the original creditor, if different from the current creditor
        listed in the above section of this notice.

 (ECF No. 16-1 at 1; ECF No. 16-2 at 1.)

        Having received both Letters, the least sophisticated consumer would understand that the

 August Letter provided one thirty-day validation period. The September Letter, dated forty-two

 days after the August Letter, would be interpreted by the least sophisticated consumer to then

 impose a second validation period consisting of an additional thirty days. Such an interpretation is

 permissible under the FDCPA because § 1692g “does not prohibit a debt collector from giving the

 consumer more than thirty days to exercise his right to obtain validation of the debt.” Arend, 2006

 WL 2064977 at *3. Moreover, the least sophisticated consumer would not find it deceitful or false

 “for Defendant to offer Plaintiff additional time to exercise his right to obtain validation of the

 debt.” Id.

        District courts throughout the United States, including in this district, have rejected claims

 that a debt collector who sent a second letter with a second validation notice violated the FDCPA.


                                                   9
Case 2:19-cv-04664-JMA-AYS Document 25 Filed 11/17/20 Page 10 of 15 PageID #: 230




 See, e.g., Rosen v. LJ Ross Assocs., Inc., No. 19-CV-5516, 2020 WL 1332145, at *5 (E.D.N.Y. Mar.

 23, 2020) (“A debt collector’s issuance of a second debt collection letter with a second validation

 notice does not overshadow the original validation notice nor would it confuse the LSC”); McCray

 v. Deitsch & Wright, P.A., 343 F. Supp. 3d 1209, 1218 (M.D. Fla. 2018) (“Both Collection Notices

 provided the required statutory FDCPA disclosures and did not diminish Plaintiff’s rights to dispute

 the debt[.]”); Curry v. AR Res., Inc., No. 16-CV-517, 2016 WL 8674254, at *3 (D.N.J. Nov. 4,

 2016) (“[A] second 30-day validation notice sent by a debt collector only enlarges a debtor’s rights

 and does not violate the FDCPA.”). Here, the September Letter merely “grant[ed] the consumer

 additional time to dispute the debt, which the debt collector is permitted to do.” Rosen, 2020 WL

 1332145, at *5. Such a situation would not confuse the least sophisticated consumer, and therefore

 does not violate the FDCPA. Accordingly, Plaintiff’s claims regarding the validation period must

 be dismissed.

    2. Validation Notice

        Plaintiff next disputes the formatting used to print the validation notice in the Letters. He

 argues that “the 15 U.S.C. § 1692g rights are positioned in such a way that it discourages the least

 sophisticated consumer from reading them.” (ECF No. 16 at 10.) In particular, he claims that the

 Letters’ instruction to “[p]lease see the reverse side of this letter for important notices concerning

 your rights” would lead the least sophisticated consumer “to believe that the immediately preceding

 paragraph containing the validation notice was neither ‘important’ nor contained any ‘rights.’”

 (ECF No. 21 at 19.) Plaintiff’s argument fails as a matter of law.

        A debt collector must clearly convey the validation notice required by § 1692g to the debtor

 in a manner that is not “overshadowed or contradicted by other language in communications to the

 debtor” such that “it would make the least sophisticated consumer uncertain as to her rights.”


                                                  10
Case 2:19-cv-04664-JMA-AYS Document 25 Filed 11/17/20 Page 11 of 15 PageID #: 231




 Jacobson, 516 F.3d at 90. Here, when reading the Letters in their entirety, the least sophisticated

 consumer would not overlook the validation notice based on the manner and place it was printed

 on the front page of the letter.

         Plaintiff’s arguments to the contrary are unavailing. First, Plaintiff contends the Letters

 should have used “visually conspicuous transitionary language.” (ECF No. 16 at 10, 14.) However,

 he cites to no authority that imposes such a requirement. Indeed, as courts have recognized, the

 FDCPA does not mandate that every collection letter contain transitional language, and “[t]he

 absence of language explicitly directing the reader to the validation notice does not render a letter

 deficient as a matter of law.” Allen v. Advanced Call Ctr. Techs., L.L.C., No. 18-CV-2873, 2019

 WL 4887683, at *7 (E.D.N.Y. Sept. 30, 2019).

         Next, Plaintiff challenges the Letters’ instruction at the bottom directly above the payment

 slip that says: “NOTICE—SEE REVERSE SIDE FOR IMPORTANT NOTICES AND

 CONSUMER RIGHTS.” (ECF No. 16-1 at 1; ECF No. 16-2 at 1.) He suggests that the least

 sophisticated consumer would simply ignore the prior content of the Letters printed before that

 language. (ECF No. 19 at 19.) Plaintiff’s argument fails because the least sophisticated consumer

 “is charged with reading the entire collection letter and interpreting the various statements in

 conjunction with one another.” Hochhauser, 2020 WL 2042390, at *4-5. The Letters’ “reminder[s]

 to look at the reverse side do[] not suggest that the consumer should ignore the front page of the

 letter[s].” Id. The fact that the validation notice is on the front of the letter is a strong indicator of

 its importance irrespective of what is contained on the back of the letter.

         Plaintiff, however, argues that the Court should look to Papetti v. Rawlings Financial Servs.,

 LLC, 121 F. Supp. 3d 340 (S.D.N.Y. 2015), where a motion to dismiss was denied because the debt

 collector failed to effectively communicate the consumer’s validation rights. The situation in


                                                    11
Case 2:19-cv-04664-JMA-AYS Document 25 Filed 11/17/20 Page 12 of 15 PageID #: 232




 Papetti is materially different from what happened here, however, because the letter in question

 contained an affirmative misdirection. In Papetti, the letter itself did not contain a validation notice

 and instead directed the consumer to the reverse of the letter. In actuality, the validation notice was

 printed on a separate piece of paper and the reverse of the letter was blank. Id. Here, there is no

 affirmative misdirection. The least sophisticated consumer is expected to read the front page of the

 letter that clearly contains the validation notice. Accordingly, there is no violation of the FDCPA,

 and Plaintiff’s claims based on the formatting of the validation notice must be dismissed.

    3. Multiple Address Claims

        Finally, Plaintiff raises numerous claims regarding the four addresses contained in each

 Letter. According to Plaintiff, the least sophisticated consumer would be confused as to which

 address to use for payment and which to use for correspondence. (ECF No. 16 at 5-27.) The Court

 disagrees because the purpose of each address is clearly explained in the Letters, and the least

 sophisticated consumer can be expected to read and follow the instructions regarding each one.

        Simply because a debt collection letter includes multiple addresses “does not render it

 misleading . . . unless it is unclear which address a consumer should contact.” Kucur v. Fin.

 Recovery Servs., Inc., No. 19-CV-5453, 2020 WL 1821334, at *4 (E.D.N.Y. Apr. 9, 2020) (citing

 Park v. Forster & Garbus, LLP, No. 19-CV-3621, 2019 WL 5895703, at *6 (E.D.N.Y. Nov. 12,

 2019)). A letter is materially misleading if it “explicitly misdirects consumers . . . to the wrong

 address.” Id. (citing Carbone v. Caliber Home Loans, Inc., No. 15-CV-4919, 2016 WL 8711197,

 at *4 (E.D.N.Y. Sept. 30, 2016)).

        Here, the Letters are not misleading, even though they contain four addresses. The purpose

 of each address is clear and would be understood by the least sophisticated consumer. Address 1

 is accompanied by the statement: “Send Correspondence to:” (ECF No. 16-1 at 1; ECF No. 16-2


                                                   12
Case 2:19-cv-04664-JMA-AYS Document 25 Filed 11/17/20 Page 13 of 15 PageID #: 233




 at 1.) It is also surrounded by alternative means of communication: a website address and a toll-

 free telephone number. (Id.) In addition, the text above it instructs the reader to “notify our office

 below in writing.” (Id.) (emphasis added). The least sophisticated consumer would understand to

 use this address to send disputes. In contrast to Address 1, the text above Address 2 instructs:

 “Please do not send correspondence to this address.” (Id.) The least sophisticated consumer would

 be expected to read this language and understand that Address 2 is not to be used for sending

 correspondence, including payment or notices of dispute.

        Further, the least sophisticated consumer would deduce from the context in which Address

 3 is printed that it is to be used to submit payment. The operative language is printed on a payment

 slip that the consumer is instructed to submit with the payment. In addition, Address 3 is positioned

 to be visible through a window of a courtesy return envelope so that the consumer does not have to

 address his or her own envelope. See Saraci v. Convergent Outsourcing, Inc., No. 18-CV-6505,

 2019 WL 1062098, at *3 (E.D.N.Y. Mar. 6, 2019) (“to boot, the collection letter includes a return

 envelope which, unless ignored or misused in some fashion, ensures dispatch of the communication

 to the proper address”). Though Plaintiff argues that “not every individual would save or use

 extraneous materials enclosed with a dunning letter,” (ECF No. 21 at 21), the standard for analyzing

 the Letters is not to consider every conceivable way a consumer could interpret them. Rather, the

 Court must look to how the least sophisticated consumer would understand the Letters. Based on

 the context, the least sophisticated consumer would know to send payment using the payment slip

 and the return envelope.

        Finally, Address 4 is printed on the reverse of the Letters and is accompanied by the phrase:

 “Our Corporate Information is:” (ECF No. 16-1 at 2; ECF No. 16-2 at 2.) The context of this

 address—printed on the reverse of the Letters and following various federal, state, and local


                                                  13
Case 2:19-cv-04664-JMA-AYS Document 25 Filed 11/17/20 Page 14 of 15 PageID #: 234




 disclaimers and without any instructions regarding the mailing of payments or disputes—would not

 lead the least sophisticated consumer to send a payment or dispute to the corporate address.

 Plaintiff’s argument that the least sophisticated consumer would be confused because the corporate

 address lists a street, rather than a PO Box, is unsupported by any authority and unpersuasive

 considering the clear instructions and context on the front of the Letters regarding sending

 correspondence and payment.

        When reading the Letters in their entirety, the least sophisticated consumer would not be

 misled and would understand that each address has a different purpose. See Jacobs v. AllianceOne

 Receivables Mgmt., Inc., No. 19-CV-3447, 2020 WL 6273942, at *3 (E.D.N.Y. Oct. 26, 2020)

 (finding that a letter was “not misleading, even though it contains three addresses” because “[t]he

 purpose of each address is explicit and would be understood by the least sophisticated consumer”);

 Young Ae Kim, 2020 WL 5893964, at *3 (finding a letter with multiple addresses did not violate

 the FDCPA because the least sophisticated consumer would understand that disputes must be

 mailed to one address and payments to another). Accordingly, the least sophisticated consumer,

 who is “capable of ‘making basic, reasonable and logical deductions and inferences,’” would do so

 here and therefore know where to send payment and where to send correspondence “if they were

 to read” the Letters in their entirety. Kucur, 2020 WL 1821334, at *4 (quoting Dewees v. Legal

 Servicing, LLC, 506 F. Supp. 2d 128, 132 (E.D.N.Y. 2007)).

        Nevertheless, Plaintiff argues that a recent case from this district supports her position that

 the inclusion of four addresses on the Letters constitutes a violation of the FDCPA. In Pinyuk v.

 CBE Group, Inc., the court granted leave to amend, finding that a proposed amended complaint

 stated a plausible claim that the least sophisticated consumer would be “without clear direction as

 to where to mail a written request” when confronted with three addresses in a debt collection letter.


                                                  14
Case 2:19-cv-04664-JMA-AYS Document 25 Filed 11/17/20 Page 15 of 15 PageID #: 235




 17-CV-5753, 2019 WL 1900985 at *7 (E.D.N.Y. Apr. 29, 2019). The court credited the plaintiff’s

 argument that without clear instruction as to a specific address to use to send a written request, “the

 least sophisticated consumer could be confused and decide not to send a request to any of the

 addresses.” Id.

         In contrast to the letter in Pinyuk, the Letters here provide clear direction as to which of the

 four addresses should be used for payment and for correspondence. It is implausible that Plaintiff

 would be confused by the inclusion of multiple addresses when the Letters explain the purpose of

 each one. In light of the Letters’ clear instructions, there was no risk that Plaintiff would not pay

 or “disput[e] the letter at all,” unlike in Pinyuk. Id. Accordingly, Plaintiff’s causes of action relating

 to the addresses in the Letters must be dismissed because the least sophisticated consumer would

 not be confused regarding which of the four address to use to send payment or correspondence.

                                        III.    CONCLUSION

         For the reasons set forth above, Defendant’s motion to dismiss is hereby GRANTED, and

 Plaintiff’s complaint is dismissed in its entirety. The Clerk of Court is respectfully directed to enter

 judgment accordingly and close this case.

 SO ORDERED.

 Dated: November 17, 2020
        Central Islip, New York

                                                           /s/ (JMA)
                                                         JOAN M. AZRACK
                                                         UNITED STATES DISTRICT JUDGE




                                                    15
